          Case 1:20-cv-00662-RP Document 12 Filed 01/13/21 Page 1 of 1




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS


 ALEX PROIMOS
                                                     Case No.: 1:20-cv-662-RP
                          Plaintiff,

               v.


 THRIVEWORKS SOLUTIONS, LLC

                          Defendant.


                        NOTICE OF SETTLEMENT AND DISMISSAL

       IT IS HEREBY NOTICED, the above case has settled and should be dismissed with

prejudice pursuant to Fed R. Civ. P. 41 (a)(1)(A)(i) with each side to bear their own costs

and attorney’s fees.


/s/Richard Liebowitz
Richard Liebowitz
Liebowitz Law Firm, PLLC
11 Sunrise Plaza, Suite 305
Valley Stream, NY 11580
Tele: 516-233-1660
RL@LiebowitzLawFirm.com

Counsel for Plaintiff Alex Proimos
